Newman, J.
When this case was here before (81 Wis. 899),. it was said that the proper rule of damages for breach of the' warranty of the furnace would be “ the difference between) its actual value and its value had it conformed with the warranty.” This is undoubtedly the true rule. Suth. Dam. (2di ed.), § 670; Morse v. Hutchins, 102 Mass. 440. The rule-stated by the trial court is not the equivalent of the true-rule. The rule of the trial court deprives the purchaser of the profit of his bargain if he has made a good one, and gives him an undue advantage if he has made a bad one. The furnace may have been either cheap or dear at the price' paid, even if it had conformed to the warranty. If it was a bad bargain aside from the defects complained of, the plaintiffs’ damages are less than if it had been a good bargain,. This consideration is an element in the rule of damages.. The question of the value of the furnace if it had conformed to the warranty should have been left to the jury, as well as the question of its actual value. The defendant may have-suffered by the error.
By the Gourt.— The judgment of the circuit court is'reversed, and the cause remanded for a new trial.'